1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND

12
                                      UNITED STATES DISTRICT COURT
13
                                     EASTERN DISTRICT OF CALIFORNIA
14

15
     JESUS FLORES,                                       )       Case No. 1:17-CV-01393-JLT
16                                                       )
                    Plaintiff,                           )       STIPULATION DISMISSING CERTAIN
17                                                       )       CLAIMS WITH PREJUDICE; [PROPOSED]
            vs.                                          )       ORDER THEREON
18
                                                         )       (Doc. 31)
19   CITY OF BAKERSFIELD,                                )
     JOSEPH GALLAND, and DOES 1-10,                      )
20                                                       )
                    Defendants.                          )
21
                                                         )
22

23          IT IS HEREBY STIPULATED, by and between the parties hereto, by and through their

24   respective counsel of record, that the following claims be dismissed in their entirety, with prejudice:

25
            1.       Plaintiff’s Third Claim for Relief – Municipal Liability (42 U.S.C. Section 1983).
            2.       Plaintiff’s Sixth Claim for Relief – Wrongful Prosecution (California Law).
26
                                                  STIPULATION
27
            The parties have met and conferred regarding the Defendants’ contemplated dispositive motion in
28
     this matter. They have arrived at the following stipulation and proposed order, with which they propose




                                                             1
1    to compromise with respect to a number of issues raised. Specifically, the parties stipulate that (and
2    request that the Court enter an order confirming that):
3           1.         Plaintiff’s Third Claim for Relief – Municipal Liability (42 U.S.C. Section 1983); be

4    dismissed with prejudice.

5
            2.         Plaintiff’s Sixth Claim for Relief – Wrongful Prosecution (California Law) be dismissed
     with prejudice.
6
            3.         Defendants agree to waive costs relating to these claims.
7
            4.         The parties jointly request that the Court enter an order consistent with this Stipulation.
8

9    Dated: October 22, 2019                          THE LAW OFFICE OF THOMAS C. SEABAUGH
10

11                                                          /s/ Thomas C. Seabaugh
                                                      By:________________________________
12                                                          Thomas C. Seabaugh,
                                                            Attorneys for Plaintiff
13

14
     Dated: Dated: October 22, 2019                   MARDEROSIAN & COHEN
15

16
                                                            /s/ Michael G. Marderosian
17                                                    By:________________________________
                                                            Michael G. Marderosian,
18                                                          Attorneys for Defendants
                                                            above-named.
19

20
                                                 PROPOSED ORDER
21

22
            Before the Court is a Stipulation among the parties with which they propose to resolve certain
     issues arising with respect to the Defendants’ contemplated dispositive motion by means of a compromise.
23
     Good cause appearing, the Court adopts the parties’ stipulation and orders that the following claims for
24
     relief in the Plaintiffs’ First Amended Complaint are DISMISSED WITH PREJUDICE with each side
25
     to bear its own fees and costs as to those claims:
26
            1.         Plaintiff’s Third Claim for Relief – Municipal Liability (42 U.S.C. Section 1983).
27
            2.         Plaintiff’s Sixth Claim for Relief – Wrongful Prosecution (California Law).
28




                                                            2
1              2.    Defendants reserve the right to file a dispositive motion as to the remaining causes of
2    action.
3

4    IT IS SO ORDERED.

5       Dated:      October 22, 2019                         /s/ Jennifer L. Thurston
6
                                                      UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                        3
